     Case 6:19-cv-00101-JRH-CLR Document 24 Filed 01/04/21 Page 1 of 1

                                                                           !lED
                                                                   U.S. DISTRICT COURT
                     UNITED STATES DISTRICT COURT                     AUGUSTA D!V.
                     SOUTHERN DISTRICT OF GEORGIA                  2021 JAN -M A R: U8
                         STATESBORO DIVISION
                                                                 :lerr
                                                                      so. DiST. Or GA.
RUSSELL GAITHER,
                                       ]
               Plaintiff,              ]
                                       ]
V.                                     ]                CV619-101
                                       ]
MR BOBBITT,                            ]
                                       ]
               Defendant.              ]

                                    ORDER

      After a careful de novo review of the entire record, the Court concurs with

the Magistrate Judge's November 20, 2020, Report and Recommendation, doc.

22, to which objections have been filed, doc. 23. Accordingly, the Report and

Recommendation is ADOPTED, the complaint is DISMISSED with prejudice.

and the Clerk of Court is DIRECTED to CLOSE the case.

      ORDER ENTERED at Augusta, Georgia, this C^^^day of January, 2021.




                                              ALL, CHIEF JUDGE
                                           STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
